 



Exhibit 10.10
DESCRIPTION OF COMPENSATION ARRANGEMENTS FOR EXECUTIVE OFFICERS
     Set forth below is a description of the compensation arrangements for each
of our executive officers. The compensation arrangements consist of salary,
annual incentive compensation, equity awards and certain perquisites. We do not
have agreements with any of our executive officers except as set forth below.
     The cash salary and bonus payable to each executive officer for 2007 is set
forth below.

          NAME AND POSITION   2007 BASE SALARY   2007 TARGET BONUS %(1)  
Gregg L. Engles, Chairman of the Board and Chief Executive Officer
  $1,275,000   120
Jack F. Callahan, Chief Financial Officer (2)
  480,000   65
Alan Bernon, President-Dairy Group(3)
  620,000   80
Joseph Scalzo, President-WhiteWave Foods Company(4)
  660,000   80
Michelle P. Goolsby, Chief Administrative Officer and General Counsel
  535,000   70
Pete Schenkel, Vice Chairman(5)
  350,000   50
Ronald H. Klein, Senior Vice President-Corporate Development
  370,000   55

 

(1)   Target bonus percentages included in the table are expressed as a
percentage of base salary. Pursuant to our Executive Incentive Compensation
Plan, executive officers are eligible to receive 0% to 200% of their target
bonuses, depending on the level of achievement of the performance criteria
established by the Compensation Committee of our Board of Directors. The
Executive Incentive Compensation Plan was filed as Exhibit 10.6 to our Annual
Report on Form 10-K for the year ended December 31, 2005.   (2)   On May 9,
2006, we entered into an employment agreement and certain related agreements
with Mr. Callahan pursuant to which he became CFO of our Company. Copy of the
agreement was filed as an Exhibit to our Quarterly Report on Form 10-Q for the
quarter ended March 31, 2006.   (3)   On October 7, 2005, we entered into an
employment agreement and certain related agreements with Mr. Scalzo pursuant to
which he became President of WhiteWave Foods Company. The terms of our agreement
are disclosed in our current report on Form 8-K dated August 30, 2005. Copy of
the agreement we entered into with Mr. Scalzo was filed as an Exhibit to our
Quarterly Report on Form 10-Q for the quarter ended September 30, 2005.   (4)  
On September 7, 2005, we entered into an employment agreement and certain
related agreements with Mr. Bernon, pursuant to which he became President of the
Dairy Group effective January 1, 2006. The terms of the agreement are disclosed
in our Current Report on Form 8-K dated September 13, 2005. Copy of the
agreement was filed as an Exhibit to our Quarterly Report on Form 10-Q for the
quarter ended September 30, 2005.   (5)   Mr. Schenkel resigned as President of
Dean Dairy Group effective December 31, 2005. Beginning January 1, 2006
Mr. Schenkel became Vice Chairman of our Board of Directors for a period of
2 years. On December 2, 2005, we entered into an agreement with Mr. Schenkel
pursuant to which we agreed to the terms of his employment as vice chairman,
including his compensation. The terms of the agreement are disclosed in our
Current Report on Form 8-K filed December 7, 2005. A copy of the agreement was
filed as Exhibit 10.21 to our Annual Report on Form 10-K for the year ended
December 31, 2005.

     Awards of equity compensation are made in accordance with our 1997 Eighth
Amended and Restated Stock Option and Restricted Stock Plan and our 1989 Third
Amended and Restated Stock Award Plan (or any successor plans), filed as
Exhibits 10.1 and 10.2, respectively, to our Annual Report on Form 10-K for the
year ended December 31, 2005.
     All executive officers are eligible to participate in our Post-2004
Executive Deferred Compensation Plan, filed as Exhibit 10.3 to our Annual Report
on Form 10-K for the year ended December 31, 2004.
     Our executive officers are entitled to all benefits generally available to
all employees. In addition, our executive officers receive certain benefits
payable under our Supplemental Executive Retirement Plan, filed as Exhibit 10.8
to our Annual Report on Form 10-K for the year ended December 31, 2004, for the
benefit of employees who received salary and cash bonus in excess of the amount
which IRS regulations allow to be taken into account under a 401K plan. Our
executives also receive an annual physical examination benefit. Certain
executive officers occasionally use our company plans for personal travel.
Mr. Schenkel receives an automobile allowance and certain club memberships.
Also, pursuant to certain agreements between Mr. Schenkel and our Southern Foods
subsidiary that pre-date our purchase of that business from Mr. Schenkel in
January 2000, Mr. Schenkel received a lifetime supplemental health insurance
benefit for himself and his wife. We have entered into certain Change in Control
agreements with our executive officers in substantially the Form filed as
Exhibit 10.24 to our Annual Report on Form 10-K for the year ended December 31,
2005. Our executive officers are also entitled to benefits under the Executive
Severance Plan in the event of a qualifying termination. A copy of the Executive
Severance Plan is filed herewith as Exhibit 10.12.

